DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
       Claims 12, 14-17, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 of U.S. Patent No. 10/586,710 in view of Keller et al (US 5,906,950)
   Both claims 12, 14-17, 18-20 of instant invention and claims 1, 4-5, 8 of US 10/586,710 disclose etching method comprises the essential steps of setting a temperature of the workpiece placed on the stage to 0 °C or less; supplying a process gas into the chamber, the process gas comprising a hydrogen containing gas, a fluorine containing gas, and an iodine-containing gas, the iodine-containing gas including at least one selected from the group consisting of HI gas, CF3I gas, F3F7I gas, IF5 gas, and IF7 gas; generating a plasma from the process gas in the chamber; exposing the workpiece to the plasma to etch a silicon-containing film through the mask 

 Keller discloses an etching method comprises a step of plasma etching a silicon containing layer to form an opening using HI gas, a SiI/iodine-containing film is formed on a sidewall of the opening during etching ( col 4, lines 16-25, 60-67, col 5, lines 1-10)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of forming iodine-containing film on a sidewall of the opening during etching using a hydrogen containing gas, a fluorine containing gas, and an iodine-containing gas in the method of claims 1, 4-5, 8 of US 10/586,710 to form a strong passivation layer on sidewall being etched resulting in a substantially anisotropic sidewall as taught in Keller ( col 2, lines 64-67, col 5, lines 4-10)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 21, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al ( U.S 5,906,950)
      Keller discloses a method of etching a silicon containing film 14 (col 3, lines 64-67) , comprising:

 protecting the sidewall 22 of the opening with a protective substance 24 including SiI/an iodide formed during the etching ( col 5, lines 5-15, fig. 3)
   Regarding claim 23, Keller discloses that the protecting includes protecting the sidewall 22 formed in the etching from side etch of the sidewall (col 5, lines 10-15)
   Regarding claim 24, Keller discloses that the protecting substance 24 includes SiI/silicon iodide (col 5, lines 6-11)

Claim(s) 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donohoe et al ( U.S 2005/0032388)
      Donohoe discloses a method of etching a silicon containing film 205 (page 3, para 0024, fig. 2A), comprising:
  vertically etching a silicon containing film 205 to form an opening 250 in the silicon containing film, the opening defined by a sidewall ( page 3, para 0024-0025, fig. 2A)
 protecting the sidewall of the opening 250 with a protective substance 240 including an iodide formed during the etching ( page 3, para 0026-0027, fig. 2B)
Regarding claim 23, Donohoe discloses that the protecting includes protecting the sidewall of opening 250 formed in the etching from side etch of the sidewall (page 3, para 0028)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 12-14, 15-16, 17, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surla et al (US 2017/0229316) in view of Keller et al (U.S 5,906,950)
     Surla discloses an etching method comprising:
 placing a workpiece on a stage in a chamber, the workpiece including a silicon-containing film 104 and a mask 106 on the silicon-containing film ( page 12, para 0209, 0211, fig. 1a)
 setting a temperature of the workpiece placed on the stage to -10 °C ( page 15, para 0237), which reads on a temperature of less than 0 °C
 supplying a process gas into the chamber, the process gas comprising CH 3F/hydrogen containing gas, C 4F 6/fluorine containing gas, and CF3 I/an iodine-containing gas ( page 14, para 0232);
 generating a plasma from the process gas in the chamber ( page 14, para 0225)
 exposing the workpiece to the plasma, thereby vertically etching the silicon-containing film 104 to form an opening 214 in the silicon containing film through the mask ( page 2, para 0212, fig. 1b) 
    Unlike the instant claimed inventions as per claims 12-13, 20, Surla fails to specifically discloses the limitations of: forming an iodine-containing film on a sidewall of the opening while 
 Keller discloses an etching method comprises a step of plasma etching a silicon containing layer, through a mask 18, to form an opening using HI gas, a SiI ( silicon iodine)/iodine-containing film is formed directly under the mask 18 on a sidewall of the opening during etching ( col 4, lines 16-25, 60-67, col 5, lines 1-10)
  Since Surla discloses plasma etching the silicon-containing film to form an opening using 
CF3 I/an iodine-containing gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of forming SiI/iodine-containing film on a sidewall of the opening, under the mask, during etching in Surla’s method to form a strong passivation layer on sidewall being etched resulting in a substantially anisotropic sidewall as taught in Keller (col 2, lines 64-67, col 5, lines 4-10)
 Regarding claims 14-15, the modified reference of Surla would have disclosed that the silicon-containing film includes SiO2 and SiN (page 12, para 0211)
Regarding claim 16, the modified reference of Surla would have disclosed that the mask 106 includes a carbon (page 12, para 0211)
Regarding claim 17, the modified reference of Surla would have disclosed that the aperture/opening formed by the etching has a final aspect ratio of from approximately 10:1 to 200:1 ( page 15, para 0240), which reads on the aperture/opening formed by the etching has a final aspect ratio of greater than 

Regarding claim 19, the modified reference of Surla would have disclosed that the mask 106 includes armorphous carbon (page 12, para 0211)

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe et al ( U.S 2005/0032388) in view of Mimura et al (US 2004/0097079)
  Donohoe discloses an etching method (page 2, para 0014) comprising:
 placing a workpiece on a stage in a chamber, the workpiece including a silicon-containing film  205 and a mask 210 on the silicon-containing film ( page 3, para 0025, page 4, para 0029, fig. 1);
  supplying a process gas into the chamber, the process gas comprising CHF 3/hydrogen containing gas, C 4F 8/fluorine containing gas, and CF3 I/an iodine-containing gas ( page 3, para 0026)
 generating a plasma from the process gas in the chamber ( page 3, para 0025-0026)
exposing the workpiece to the plasma, thereby vertically etching the silicon-containing film 205 to form an aperture/opening 250  in the silicon containing film through the mask while forming an iodine-containing film 240 on a sidewall of the opening ( page 3, para 0025-0027, fig. 2B)
 Unlike the instant claimed invention as per claim 12, Donohoe fails to specifically discloses the limitation of setting a temperature of the workpiece placed on the stage to 0 °C or less

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donohoe’s etching method by setting a temperature of the workpiece placed on the stage to -15 °C to improve the etching shape as taught in Mimura ( page 4, para 0075)
 Regarding claim 13, the modified reference of Donohoe would have disclosed that the iodine-containing film 240 is formed directly under the mask (page 3, para 0027, fig. 2b)
Regarding claim 14, the modified reference of Donohoe would have disclosed that the silicon-containing film includes SiO2 (page 3, para 0024)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al ( U.S 5,906,950) as applied to claims 21, 23-24 above and further in view of Mimura et al (US 2004/0097079)
  The features of claim 21 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 22, Keller fails to disclose a step of setting a temperature of the silicon-containing film to a temperature of 0°C or lower
  Mimura discloses a method of plasma etching a silicon-containing layer using fluorine containing gas comprises a step of setting a temperature of the workpiece placed on the stage to -15 °C ( page 5, para 0088), which reads on a temperature of less than 0 °C


Claims 25, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surla et al (US 2017/0229316) in view of Keller et al (U.S 5,906,950)
   Surla discloses an etching apparatus (page 11, para 0207) comprising:
 a chamber ( page 16, para 0252);
 a stage disposed in the chamber ( page 16, para 0252, fig. 4)
 a gas inlet/supply configured to supply a process gas into the chamber, the process gas comprising CH 3F/hydrogen containing gas, C 4F 6/fluorine containing gas, and CF3 I/an iodine-containing gas, the iodine-containing gas including CF3I gas ( page 14, para 0232, page 16, para 0252);
 a RF power source/a plasma generator configured to generate a plasma from the process gas in the chamber ( page 16, para 0252)
  a controller ( page 11, para 0207, page 14, para 0234-0235) configured to cause:
placing a workpiece on a stage in a chamber, the workpiece including a silicon-containing film 104 and a mask 106 on the silicon-containing film ( page 12, para 0209, 0211, fig. 1a)
 setting a temperature of the workpiece placed on the stage to -10 °C ( page 15, para 0237), which reads on a temperature of less than 0 °C
3F/hydrogen containing gas, C 4F 6/fluorine containing gas, and CF3 I/an iodine-containing gas ( page 14, para 0232);
 generating a plasma from the process gas in the chamber ( page 14, para 0225)
exposing the workpiece to the plasma, thereby vertically etching the silicon-containing film 104 to form an opening 214 in the silicon containing film through the mask ( page 2, para 0212, fig. 1b) 
    Unlike the instant claimed invention as per claim 25, Surla fails to specifically discloses the limitation of forming an iodine-containing film on a sidewall of the opening while etching the silicon-containing film 
 Keller discloses an etching method comprises a step of plasma etching a silicon containing layer, through a mask 18, to form an opening using HI gas, a SiI ( silicon iodine)/iodine-containing film is formed on a sidewall of the opening during etching ( col 4, lines 16-25, 60-67, col 5, lines 1-10)
  Since Surla discloses utilizing the etching apparatus to plasma etch the silicon-containing film to form an opening using CF3 I/an iodine-containing gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured Surla’s etching apparatus to form a SiI/iodine-containing film on a sidewall of the opening during etching to form a strong passivation layer on sidewall being etched resulting in a substantially anisotropic sidewall as taught in Keller (col 2, lines 64-67, col 5, lines 4-10)
Regarding claim 26, the modified reference of Surla would have disclosed that the etching apparatus further comprises a mass spectrometer used to study electron impact ionization data 
Regarding claim 27, the modified reference of Surla would have disclosed that the etching apparatus is configured to supply first and second RF/radio-frequency waves to the electrode/stage ( page 14, para 0225)

Claims 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US 2004/0097079) in view of Keller et al (U.S 5,906,950)
   Mimura discloses an etching apparatus (fig.1 ) comprising:
 a chamber 1 ( page 2, para 0024);
 a stage disposed 2 in the chamber ( page 2, 0025);
 a gas supply configured to supply a process gas into the chamber, the process gas comprising H 2, CHF 3/hydrogen containing gas, C 4F 6/fluorine containing gas, and HI/an iodine-containing gas ( page 4, para 0051-0067 );
 a RF power source/a plasma generator configured to generate a plasma from the process gas in the chamber ( page 5, para 0082-0083)
  a controller ( page 2, para 0028, 0033, fig. 1 ) configured to cause:
placing a workpiece on a stage in a chamber, the workpiece including a wafer/silicon-containing film and a mask  on the silicon-containing film ( page 3, para 0041, page 5, para 0088, fig. 5)
 setting a temperature of the workpiece placed on the stage to - 15°C ( page 5, para 0088) , which reads on a temperature of less than 0 °C
3/hydrogen containing gas, C 4F 6/fluorine containing gas, and HI/an iodine-containing gas ( page 4, para 0051-0067);
 generating a plasma from the process gas in the chamber ( page 5, para 0082-0083)
exposing the workpiece to the plasma, thereby vertically etching the wafer/silicon-containing film to form an opening in the silicon containing film through the mask ( page 4, para 0071-0072, fig. 5) 
    Unlike the instant claimed invention as per claim 25, Mimura fails to specifically discloses the limitation of forming an iodine-containing film on a sidewall of the opening while etching the silicon-containing film 
Keller discloses an etching method comprises a step of plasma etching a silicon containing layer, through a mask 18, to form an opening using HI gas, a SiI ( silicon iodine)/iodine-containing film is formed on a sidewall of the opening during etching ( col 4, lines 16-25, 60-67, col 5, lines 1-10)
  Since Mimura discloses utilizing the etching apparatus to plasma etch the silicon-containing film to form an opening using HI/an iodine-containing gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured Mimura’s etching apparatus to form a SiI/iodine-containing film on a sidewall of the opening during etching to form a strong passivation layer on sidewall being etched resulting in a substantially anisotropic sidewall as taught in Keller (col 2, lines 64-67, col 5, lines 4-10)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAN VINH/Primary Examiner, Art Unit 1713